                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

MANUEL A. RODRIGUEZ,

          Petitioner,

v.                               Case No:    2:21-cv-165-JES-NPM

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,

          Respondent.
                             /

                        OPINION AND ORDER

     Before the Court are Petitioner Manuel Rodriguez’s Motion to

Stay or Hold Federal Habeas Corpus Proceedings in Abeyance (Doc.

#6) and Respondent’s Motion to Dismiss Petition as Unexhausted

(Doc. #8).

     The parties agree on the facts.        A jury convicted Rodriguez

of attempted second-degree murder with a firearm, and the trial

court sentenced him to 45 years’ imprisonment.      One of Rodriguez’s

state postconviction motions was partially successful, and he was

resentenced on April 30, 2021.       Rodriguez’s appeal of his new

sentence is currently pending.

     The parties do not agree on what the Court should do with

this case while Rodriguez exhausts his state remedies.       Rodriguez

asks the Court to stay this case during the resentencing appeal

and any subsequent state collateral challenges, then allow him to
amend his Petition to include grounds related to the resentencing.

He is concerned that dismissal could jeopardize the timeliness of

a subsequent 2254 petition.     Respondent counters that Rodriguez’s

federal habeas limitations period will not begin to run until his

resentencing becomes final, and the Court should dismiss this case

without prejudice.    Rodriguez could then file a new federal habeas

petition after exhausting his claims in state court.

     Respondent is correct.      The one-year statute of limitations

in the Antiterrorism and Effective Death Penalty Act (AEDPA) “runs

from the date the judgment pursuant to which the petitioner is in

custody becomes final, which is the date both the conviction and

sentence the petitioner is serving becomes final.”          Ferreira v.

Sec’y, Dep’t of Corr., 494 F.3d 1286, 1287 (11th Cir. 2007).         Thus,

Rodriguez’s     resentencing,   not   his   original   conviction,   will

trigger the AEDPA limitations period.

     There is no need to stay this case.       Rodriguez will have one

year after his resentencing becomes final—as extended by any AEDPA

tolling periods—to file a 2254 petition.          The Court will thus

dismiss this case to allow Rodriguez to exhaust his claims in state

court.

     Accordingly, it is now

     ORDERED:

     1. This above-captioned case is DISMISSED without prejudice.




                                      2
     2. The Clerk is DIRECTED to enter judgment, terminate any

       pending motions or deadlines, and close this case.

     DONE AND ORDERED in Fort Myers, Florida, this    23rd   day

of June, 2021.




SA: FTMP-1
Copies: All Parties of Record




                                3
